           Case 8:20-cv-02164-PWG Document 37 Filed 11/05/20 Page 1 of 3



                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   (SOUTHERN DIVISION)

JEFFREY STODDARD                                 *
                                                 *
               Plaintiff,                        *
                                                 *
       vs.                                       *       Case No.: 8:20-cv-02164-PWG
                                                 *       Judge Paul W. Grimm
SUBARU OF AMERICA, INC., et al.                  *
                                                 *
               Defendants.                       *
                                                 *
   **********************************************************************************

     DEFENDANT OVERLAND WEST, INC.’S MOTION TO DISMISS FOR LACK OF
                        PERSONAL JURISDICTION


       Defendant Overland West, Inc., by and through by and through its attorneys, Matthew A.

Ranck and the law office of Schenker, Krause & Lopez,, hereby files this Motion to Dismiss the

Amended Complaint for Lack of Personal Jurisdiction pursuant to Rule 12(b)(2) of the Federal

Rules of Civil Procedure, and in support thereof states as follows.

       1.      This lawsuit arises from an automobile accident on May 24, 2018 when Plaintiff

allegedly struck a deer while driving a 2018 Subaru Outback that he had rented from Overland

West, Inc. (“hereinafter “Overland”). It is further alleged that the vehicle was equipped with Takata

airbags that deployed when they should not have, injuring Plaintiff's left hand and thumb. The

Amended Complaint alleges that the Plaintiff rented the subject vehicle in Minnesota (See Am.

Compl. at ¶ 5), that he drove himself to a local emergency room after the accident (See Am. Compl.

at ¶ 9), and Plaintiff’s counsel stipulated during the Court’s pre-motion conference that the accident

did not occur in Maryland. The incident is not alleged to have any connection to Maryland.

       2.      Overland is incorporated in and has its headquarters and principal place of business

in Utah.

                                                     1
           Case 8:20-cv-02164-PWG Document 37 Filed 11/05/20 Page 2 of 3



       3.      Overland is not alleged to have purposefully availed itself of the privilege of

conducting activities in Maryland or to have conducted any activities in Maryland related to the

Plaintiff, his claims or otherwise.

       4.      Overland does not conduct its activities in Maryland, and has rental locations in

seven states - Wyoming, Washington, Idaho, Minnesota, Montana, South Dakota, North Dakota -

and sales facilities in three states- Utah, Montana and Idaho.

       5.      Overland lacks sufficient contacts with the State of Maryland for the Court to

exercise personal jurisdiction over it.

       6.      There is no factual or legal basis for the Court to exercise personal jurisdiction over

Overland.



       WHEREFORE, for the reasons set forth herein and those more fully set forth in the attached

Memorandum of Law, incorporated herein, Overland West, Inc. respectfully requests that its

motion be granted and that all claims against it be dismissed and for such other relief as justice may

require.


                                                      Respectfully submitted,


                                                      /s/ Matthew A. Ranck
                                                      Matthew A. Ranck (#23762)
                                                      Schenker, Krause & Lopez
                                                      600 Red Brook Blvd., Suite 650
                                                      Owings Mills, Maryland 21117
                                                      T: (410) 559-2420
                                                      F: (410) 559-2401
                                                      Matthew.ranck@zurichna.com
                                                      Attorneys for Defendant Overland West, Inc.




                                                  2
         Case 8:20-cv-02164-PWG Document 37 Filed 11/05/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of November 2020, a copy of the foregoing

Motion to Dismiss was served by the Court’s ECF system, and emailed to:

Tyler Jay King, Esq.
Christopher Viviani, Esq.
Franklin Square Law Group
700 12th Street, NW, Ste. 700
Washington, DC 20005
tyler@lawgroupfs.com
christopher@lawgroupfs.com
Attorneys for Plaintiff

Terri S. Reiskin (Bar No. 05256)
Dykema Gossett PLLC
1301 K Street N.W., Suite 1100 West
Washington, D.C. 20005
(202) 906-8600
treiskin@dykema.com
Attorneys for Subaru of America, Inc.

Fred Fresard
Nina Gavrilovic
Dykema Gossett PLLC
39577 Woodard Ave, Ste. 300
Bloomfield Hills, MI 48304
2482032593
Email: ffresard@dykema.com
Email: ngavrilovic@dykema.com
Attorneys for Subaru of America, Inc.

Benjamin A. Beasley
ROLLINS, SMALKIN, RICHARDS & MACKIE, LLC
300 E Lombard Street, Ste. 900
Baltimore, MD 21202
Counsel for The Hertz Corporation




                                                  /s/ Matthew A. Ranck
                                                  Matthew A. Ranck (#23762)



                                              3
